Citation Nr: 0724405	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant is the child of the veteran.  The veteran 
served on active duty from October 1965 to March 1966, and 
from September 1967 to October 1969.



This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.


FINDING OF FACT

The veteran, the appellant's father, did not have service in 
Vietnam.


CONCLUSION OF LAW

The appellant is not entitled to benefits based on any 
disability due to spina bifida.  38 U.S.C.A. § 1805 (West 
2002); 38 C.F.R. § 3.814 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has established benefits to compensate for disabilities 
caused by exposure of servicemembers to Agent Orange, or 
other herbicides containing dioxin.  See, e.g., 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2006).  VA 
presumes that veterans who served on active duty in the 
Republic of Vietnam during the period from January 9, 1962 to 
May 7, 1975, were exposed during such service to an herbicide 
agent.  38 C.F.R. § 3.307(a)(6)(iii).  In response to 
evidence of increased incidence of spina bifida in the 
children of servicemembers exposed to herbicides in Vietnam, 
benefits were established for such children.  VA will pay a 
monthly allowance to any child of a Vietnam veteran for any 
disability resulting from spina bifida suffered by such 
child.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  In this case, 
the appellant is seeking that allowance.  She reports that 
her father served in Vietnam, and that she has 
musculoskeletal birth defects.

For the purposes of entitlement to benefits under 38 U.S.C.A. 
§ 1805, a Vietnam veteran is a person who had active service 
in, or in the waters offshore of, the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975.  
38 C.F.R. § 3.814(c).  When the RO denied the appellant's 
claim, in the October 2002 rating decision, the RO noted that 
the veteran's service separation documents, the DD Forms 214, 
did not show that the veteran had served in or near Vietnam.  
The RO also found that the assembled evidence did not show 
that the appellant was born with spina bifida.

In April 2006, the Board remanded the case to the RO for the 
development of additional relevant evidence; in particular, 
evidence as to whether the veteran served in Vietnam, and 
evidence as to whether the appellant was born with spina 
bifida.  On remand, the veteran's complete service records 
were obtained.  The records include documents that list all 
of the veteran's assignments during his periods of active 
service in 1965 to 1966 and 1967 to 1969.  Those records show 
that the veteran's assignments were in the continental United 
States and in the Panama Canal zone.  He did not have service 
in Vietnam.

As the veteran did not have service in Vietnam, he is not a 
Vietnam veteran for purposes of the entitlement of his 
children to benefits under 38 U.S.C.A. § 1805.  Therefore, 
the appellant's claim for benefits based on spina bifida must 
be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Under 
the VCAA, VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1).  VA is not 
required, however, to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

The Court has indicated that notice to claimants under the 
VCAA should address all of the essential elements of a claim 
for service connection.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the RO issued the 
veteran a VCAA notice in July 2002.  That notice informed the 
appellant of the type of information and evidence that was 
needed to substantiate a claim for benefits for a person born 
with spina bifida who is the child of a Vietnam veteran; 
including service of the veteran in Vietnam, status of the 
claimant as the natural child of the veteran, diagnosis of 
the claimant with spina bifida at birth, and the disabilities 
of the claimant as a result of spina bifida.  The VCAA notice 
informed the claimant of the information needed to 
substantiate the essential elements of the type of claim she 
had filed. 

As noted above, the Board remanded the case to the RO for 
evidentiary development in April 2006.  After obtaining 
service records that showed that the veteran did not have 
service in Vietnam, the RO did not pursue the Board's remand 
instruction to schedule a medical examination of the claimant 
to determine the existence and manifestations of spina 
bifida.



The Court has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, however, as the veteran did not have service in 
Vietnam, the appellant had no reasonable possibility of 
establishing entitlement to benefits under 38 U.S.C.A. 
§ 1805.  As there is no possibility that information as to 
whether the appellant has spina bifida would allow a grant of 
the appellant's claim, the Board finds that it was not 
necessary, and would not have been productive, for the RO to 
complete the remand instructions to schedule a medical 
examination.  The Board finds that VA has satisfied the its 
duties under the VCAA to develop evidence that is relevant to 
the appellant's claim.  To the extent that VA has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the appellant's claim.


ORDER

Entitlement of the appellant to benefits under 38 U.S.C.A. 
§ 1805, as a Vietnam veteran's child born with spina bifida, 
is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


